Citation Nr: 0531806	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for conversion reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from March 
1943 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for a rating 
higher than 30 percent for conversion reaction.  In May 2003, 
he testified at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.

In January 2004, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration of the evidence.  In July 2005, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing the 30 percent rating for the veteran's conversion 
reaction, denying a rating higher than that.  The case has 
since been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Since filing the claim at issue, the veteran has been 
receiving ongoing treatment for major depression, in 
remission, and a cognitive disorder.  Neither of these 
conditions is service connected or part and parcel of his 
conversion reaction.

2.  And although service connected, the veteran does not 
currently experience symptoms or meet the criteria for a 
diagnosis of conversion reaction.  


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for conversion reaction.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9424 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided in April 2001, so before the RO's initial 
decision concerning this claim in May 2001.  Therefore, this 
was in accordance with the preferred sequence of events (VCAA 
letter before initial adjudication) specified in Pelegrini 
II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In addition to the April 2001 VCAA notice, the veteran was 
provided with follow-up VCAA notices in January, June, and 
July 2004.  These letters provided him with notice of the 
evidence necessary to support his claim that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The June and July 2004 VCAA 
letters also specifically requested that he submit any 
evidence in his possession that pertained to his claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Pelegrini II.

The veteran's service medical records (SMRs) were already on 
file.  The RO and AMC also obtained his VA outpatient 
treatment (VAOPT) records.  An attempt was made to obtain his 
records from the Social Security Administration (SSA), but, 
in January 2004, the SSA indicated that his folder had been 
destroyed.  In addition, VA examinations were scheduled in 
June 2000, May 2001, and July 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's conversion reaction is rated under 38 C.F.R. § 
4.130, DC 9424, according to the General Rating Formula for 
Mental Disorders.  The pertinent criteria outlined under the 
General Rating Formula are outlined below:

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

This World War II combat veteran was hospitalized and treated 
for anxiety during service.  After separating from service, 
he was diagnosed with conversion reaction, manifested by 
blackouts, tinnitus, and anxiety symptoms.  He has been 
service connected for this condition since separating from 
service, and is currently receiving a 30 percent evaluation 
for it.  He believes his symptoms have increased in severity 
and he is seeking a higher evaluation.

The report of the most recent VA examination in July 2004 
indicates the veteran acknowledged he was feeling okay, mood-
wise.  He said that he sometimes felt panic, but not often.  
He said that if he changed his routine, he became befuddled.  
He also said that he had trouble sleeping, and had been 
diagnosed with sleep apnea.  He also said that he sometimes 
thinks he sees something on the floor, but when he goes to 
grab for it, realizes the object is not there.  He said he 
retired from the post office in 1974 for a medical 
disability.  He said that his socialization was generally 
good, and that he played cards regularly with other residents 
of the assisted care living facility where he lived with his 
wife.  He was diagnosed with major depressive disorder, 
recurrent, moderate; and cognitive disorder, not otherwise 
specified by history (Axis I), with a global assessment of 
functioning (GAF) score of 60.  The examiner noted moderate 
symptoms or moderate difficulty in social and occupational 
function.

The veteran presents a complex medical history.  He has not 
been diagnosed with conversion reaction since the 1950s, so 
many years ago, and more recently has received primary 
diagnoses of major depression and cognitive disorder (see the 
reports of his VA examinations in May 1999, June 2000, May 
2001, and July 2004).  These additional conditions are not 
service connected, however, so as it stands they are 
unrelated to his service in the military.  This, in turn, 
means that any resulting social and occupational impairment 
from these additional conditions cannot be used as grounds 
for increasing the rating for his conversion reaction.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Also, he 
underwent three brain shunt surgeries in 1972 and 1973 to 
treat non-communicating hydrocephalus.  And he is not service 
connected for the residuals of these surgeries, either, even 
though medical evidence suggests possible memory impairment 
as a consequence.



Even more recently, VAOPT records indicate the veteran was 
seen in July 2004 and October 2004, and his major depression 
was in remission.  In January 2005, major depression was 
still in remission, and his GAF score was 60.   Furthermore, 
a PTSD screen in November 2004, and a mood disorder screen in 
February 2005, was negative.

In sum, a review of the medical evidence indicates the 
veteran does not currently experience symptoms or meet the 
criteria for a diagnosis of conversion reaction - but rather, 
has other nonservice-connected psychiatric disabilities that 
are not part and parcel of the conversion reaction.  Thus, 
his claim for a rating higher than 30 percent for the 
conversion reaction must be denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in his favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased rating for conversion reaction is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


